Citation Nr: 9925263	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  91-55 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an increased rating for a psychiatric 
disability, currently evaluated 50 percent disabling.

Entitlement to an increased rating for duodenal ulcer disease 
with esophagitis and hiatal hernia, currently evaluated 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Charles A. Kellogg, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from April 1944 to July 
1945.  He was initially represented in this appeal by 
Disabled American Veterans (DAV).

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1989, of the St. Louis, Missouri Regional Office (RO), of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for increased ratings for his service- 
connected duodenal ulcer disease and anxiety reaction with 
conversion.

In October 1992, DAV submitted a Motion for Reconsideration 
of a decision of the Board in May 1989 which denied 
entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.  This motion for Reconsideration was denied 
in December 1992 by the Office of the Chairman.

By a rating decision of July 1995, the RO implemented a 
hearing officer's determination granting service connection 
for esophagitis and hiatal hernia, finding that these 
disorders were coexistent with and related to service-
connected duodenal ulcer disease; the hearing officer 
assigned a 30 percent rating for a gastrointestinal 
disability now classified as duodenal ulcer, recurrent, with 
esophagitis and hiatal hernia.  The RO confirmed and 
continued a 50 percent evaluation for dysthymia, depression, 
with anxiety (formerly classified as anxiety reaction with 
conversion).  

Personal hearings were variously conducted either before an 
RO hearing officer or before a Member of the Board, 
Washington, D.C., in September 1989, August 1992, April 1994, 
and May 1995.  The Board remanded this case to the RO for 
further development of the evidence in May 1991, February 
1993, June 1994 and April 1997.  

The Board notes that the appellant executed a power of 
attorney in September 1995 in favor of the representative 
named on the title page of this decision.  


REMAND

Pursuant to the Board's April 1997 remand order, the RO 
contacted the veteran's attorney, seeking clarification of 
the veteran's wishes regarding a fifth appellate hearing at 
the RO.  A response from the attorney was not forthcoming, 
and it is deemed that a fifth personal hearing is not 
desired.

Instruction #2 of the April 1997 remand specified that the 
veteran's current representative should be invited to the RO 
to review the three volume claims folder and offer any 
further argument on the veteran's behalf that he desired.  
There is no documentation in the record that the RO invited 
the veteran's attorney to examine the record.  

Additionally, the remand directed that a VA psychiatric 
examiner review the veteran's three volume claims folder 
prior to performing an examination.  The psychiatrist's 
November 1998 examination report gives no indication that a 
review of the veteran's medical records was undertaken.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board (or Court) remand confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders, that the Board remand imposes a 
concomitant duty to ensure compliance with the terms of the 
remand on the VA, and that, moreover, where remand orders of 
the Board (or Court) are not complied with, "the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a determination, 
consistent with due process of law and Court precedent.  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO should return the report of 
the November 1998 psychiatric examination 
to the physician who performed the 
examination.  The physician should then 
prepare an addendum to the original 
report, providing any additional 
pertinent comment based on a review of 
the entire three volume claims folder.  
The examiner must review the entire 
claims file, including a copy of the 
April 1997 and the current remand orders, 
prior to preparing the addendum, and he 
should indicate in the addendum that a 
review of the claims folders was 
accomplished.  The addendum report should 
be obtained for inclusion in the record.

2.  Thereafter, the veteran's 
representative should be invited to the 
RO to conduct a complete review of the 
appellant's entire three volume claims 
folder and to provide any additional 
argument he desires in the veteran's 
behalf.  A copy of the letter to the 
attorney must be placed in the  claims 
folder.  

3.  When the development requested above 
has been completed, the rating board 
should again review the entire record and 
ensure that all development requested in 
this remand order has been complied with 
in full.  If any deficiency is present in 
the record, corrective action should be 
taken by the rating board.  Thereafter, 
the RO should again evaluate both issues 
noted on the title page of this decision.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable time to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to ensure due process of law and to comply 
with precedent decisions of the Court.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


